Citation Nr: 1712395	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for myositis ossificans of the right tibia and fibula prior to March 20, 2014 and in excess of 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran had active military service from June 1982 to January 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In December 2010, the Veteran testified at testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In January 2014 and April 2016, the Board remanded the case for further evidentiary development regarding the above-named issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Board remanded the appeal for the issuance of an SSOC adjudicating both whether a compensable rating is warranted for the period from February 1, 2007 to March 19, 2014, and whether any rating higher than 30 percent can be assigned for the period since March 20, 2014. 

In November 2016, the AOJ issued an SSOC which in essence reiterated that a January 2015 rating decision granted an increased evaluation of 30 percent effective March 20, 2014 for myositis ossificans of the right tibia and fibula based on Diagnostic Code 5311, and again indicated that the assignment of a 30 percent rating resolved the appeal in full.  The SSOC also included a conclusory statement indicating that "the evidence does not show entitlement to an initial compensable rating."  Unfortunately, without citation to specific evidence, or discussion regarding why the criteria for an initial compensable rating are not met, the requirement that the issue be first adjudicated by the AOJ has not been satisfied.

The Board emphasizes that the appeal has not in fact been resolved in full.  As previously stated in the April 2016 remand, the issue of whether a compensable rating is warranted for the period from February 1, 2007 to March 19, 2014, and the issue of whether any rating higher than 30 percent can be assigned for the period since March 20, 2014, such as due to an alternate Diagnostic Code or extraschedular rating, remains in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  As the SSOC issued in November 2016 did not adequately address either, remand for the issuance of an additional SSOC is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Review all relevant evidence and readjudicate the Veteran's claim of entitlement to an initial compensable rating for myositis ossificans of the right tibia and fibula from February 1, 2007 to March 19, 2014 and in excess of 30 percent from March 20, 2014 to the present.  The Veteran and his representative must be furnished with a SSOC and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



